Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-15 are pending. Claims 1-15 are rejected.

A simple statement of “incorporated by reference herein in its entirety” is made but Appellant incorporated by reference is improper as clearly stated below.

Incorporation by reference requires

BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation" 
Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Board agreed, finding that the "original Specification failed to provide written descriptive support for a citation to a particular Ujvari reference by a specific journal, volume, and page number for the citation." The Board noted that the general statement “[a]ll of the publications and patent applications and patents cited in this specification are herein incorporated in their entirety by reference” was not sufficient. (Ex parte Petrescu, BPAI 2011.)

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 reads “first vehicle to the a target”.  Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 10 are rejected under 35 U.S.C. 101 because independent claims 9 and 10 recited a computer program comprising a computer-readable tangible storage medium and a program instruction executable by a processor to cause the processor to perform a method.  The limitation of non-transitory not recited.  Although the program maybe program instruction that is stored on the tangible storage medium, there is no indication that the program itself cannot change, i.e. be transitory. For claim 9; A computer program comprising program code means for performing the steps of claim 1 when the program is run on a computer is a software per se and is therefore not one of the four statutory categories under 35 U.S.C. 101. For claim 10; A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when the program product is run on a computer is a signal per se.  

Subject Matter Eligibility of Computer Readable Media

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989)(during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signals per se, the claim must be rejected under 35 U.S.C. @ 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Insinuations for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 8 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 4 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation "non-transitory" to the claim. CJ: Animals -Patentability, 1 077 0) Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. 5 101). Such an amendment would typically not raise the issue of new matter, even when the specifications silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: A computer program comprising program code means for performing the steps claim 1 when the program is run on a computer in claim 9. And A computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when the program product is run on a computer in claim 10.  Claims 9 and 10 do not have sufficient structure as there is no clear hardware tied to the programs.  See 112 (b) rejection below.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 4, the phrase " wherein the estimated fuel consumption at a current vehicle speed is assumed to be directly proportional to the vehicle speed." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). One of ordinary skill in the art would not know what “assumed to be directly proportional to the vehicle speed” is. Is fuel consumption not directly proportional to the vehicle speed?  What other factors are hiding in the “assumption”?  
Regarding claim 9 and 10, the specification fails to disclose sufficient steps, structures or acts to support the claimed “program means”, as such the claim is rejected as indefinite.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casson US 20140297182.


11. Casson teaches a system for determining a target vehicle speed of a vehicle moving between a starting location and a target location at a worksite, the system comprising: 

a transmitter; (Casson Para 28, each vehicle to communicate with one another, wireless data transceiver.  Wi-fi)

a receiver; and (Casson U Para 28, each vehicle to communicate with one another, wireless data transceiver.  Wi-fi)

a logic unit configured to: (Casson para 12 processor; 24-29; system can directly control the actual speed of a vehicle (e.g., in the case of autonomous equipment), navigation equipment, mobile computing device)

determine a first expected time-of arrival at the target location for a first vehicle; (Casson para 87; while resource 409 is still occupied [both space and time] by the second vehicle.)

determine a second expected time-of-arrival at the target location for a second vehicle, 
(Casson para 87; if vehicle 401 were to follow maximum speed profile 410, vehicle 401 would reach resource 409 while resource 409 is still occupied by the second vehicle. As a result, vehicle 401 would have to wait for a period of time (from t.sub.1 to t.sub.2) before resource 409 can be utilized.) It is noted that Casson’s vehicle 401 is mapped to the second vehicle and Casson’s second vehicle is mapped to the first vehicle.  It is also further noted that both Casson’s first and second vehicle are names (i.e. place holders) relative to the vehicles location along the path and are mapped with relative location and not place holder naming.  It is further noted that although two vehicles are used as examples, Casson para 3 clearly teaches At any one time, a large number of vehicles may be working.   

wherein the second expected time-of arrival is later than the first expected time-of arrival; (Casson para 87, vehicle 401 would reach resource 409 while resource 409 is still occupied by the second vehicle.)

determine a first time difference as the difference between the first expected time-of-arrival and the second expected time of arrival; (Casson para 87; As a result [first and second expected time of arrival differences], vehicle 401 would have to wait for a period of time (from t.sub.1 to t.sub.2) before resource 409 can be utilized.)

estimate a fuel consumption for the first vehicle for reaching the target location at the first expected time-of arrival at a current vehicle speed; (Casson para 87; This period of time represents a waste of resources and a potential point of contention. Because resource 409 is occupied, vehicle 401 could travel to point 408 more slowly, thereby saving fuel and tire wear, for example, while still being equally productive.)

estimate if the fuel consumption of the first vehicle for reaching the target location can be reduced by reducing the vehicle speed while still arriving at the target location with a time difference being larger than an expected occupation time at the target location for the first vehicle; and (Casson para 87; Because resource 409 is occupied, vehicle 401 could travel to point 408 more slowly [making time difference larger at target location], thereby saving fuel and tire wear, for example, while still being equally productive. )

if the fuel consumption can be reduced, reduce the speed of the first vehicle to the a target vehicle speed, wherein the target vehicle speed is higher than a threshold speed determined based on the expected occupation time at the target location for the first vehicle.  (Casson para 88; Accordingly, because a potential contention has been identified, the present system determines a minimum acceptable speed profile [current target speed is higher than threshold causing contention based on expected occupation time of the target location for the first vehicle] selected to avoid the potential contention (see, for example, step 322 of FIG. 3A).  Para 87, Because resource 409 is occupied, vehicle 401 could travel to point 408 more slowly, thereby saving fuel and tire wear, for example, while still being equally productive.)


Claim 1 is rejected using the same rejections as made to claim 11.  Additionally regarding while still arriving at the target location with a time difference being larger than an expected occupation time at the target location for the first vehicle; (Casson para 56; These rules may control priority access to an intersection or resource, or set a buffer time between occupation by different vehicles. The identification process would be similar to that for road contention; given a set of speed profiles and a resource occupation schedule, identify violations of rules within a given time period.) It is also noted that if the arriving vehicle slows down to save fuel the expected occupation time will be larger then the expected occupation time. 

2. (Canceled)  

3. Casson teaches all of the limitation of claim 1 and further teaches, wherein the expected occupation time at the target location is based on the time required for performing a loading or unloading operation at the target location.  (Casson para 3; During operation, each vehicle will move to different locations within the mine to retrieve material [loading], dump material [unloading], or to assist in a number of different operations.; para 89; The optimized speed profile, for example, may allow vehicle [Para 2; dump truck] 401 to arrive at resource 409 at the time the resource  becomes available (i.e., at time t.sub.2) [material loading or unloading], while driving less aggressively and consuming fewer resources (e.g., fuel and tires) than under the minimum acceptable speed profile.) (Casson para 4; the likelihood of a first vehicle interfering with the movement of a second vehicle (or occupying a resource desired by the second vehicle) is relatively high.) Also Casson para 33 and 35

4. Casson teaches all of the limitation of claim 1 and further teaches, wherein the estimated fuel consumption at a current vehicle speed is assumed to be directly proportional to the vehicle speed.  (Casson para 89; while driving less aggressively and consuming fewer resources (e.g., fuel and tires)) Also (Casson para 40; The speed profile may also be optimized to meet other criteria defined by the mine. For example, the optimized speed profile may be further optimized to minimize fuel consumption by the vehicle, Also para 90)

5. Casson teaches all of the limitation of claim 1 and further teaches, wherein the threshold speed is based on conditions of a road between the first vehicle and the target location.  (Casson para 43; The constraints are used to define boundaries for candidate speed profiles for the vehicle along the assigned route. The constraints may include speed limits, contention conditions, vehicle limitations on acceleration/top speed, right-of-way limitations, steep road grades, and the like.)

Regarding claim 6, claim 6 is rejected using the same rejections as made to claim 13. 

Regarding claim 7, claim 7 is rejected using the same rejections as made to claim 14. 

8. Casson teaches all of the limitation of claim 7 and further teaches, further comprising, for the third vehicle (Casson Fig1, plurality of min haul trucks 10a-c, 10c being the third) having an expected time of departure from the target location; determining the speed of the first vehicle such that the first time of arrival is later than the expected time of departure of the third vehicle.  (Casson para 18, FIGS. 5A and 5B illustrate the determination of an optimized speed profile for a potential contention condition involving a slower second vehicle [not yet departure] occupying a portion of a vehicle's assigned route.)
It is further noted that Casson para 87 and 88 [Fig.1 teach a first, second, and third vehicle; Min haul trucks 10a-c].  Regarding a Third vehicle (Casson Para 95; The movement of vehicle 510 can be determined by analyzing the movement of other vehicles within the mine environment (e.g., using data provided by fleet profiles database 314).) Fleet i.e. third, fourth ….nth vehicle.  Also (Carson para 3, At any one time, a large number of vehicles may be working within a particular mine. During operation, each vehicle will move to different locations within the mine to retrieve material, dump material, or to assist in a number of different operations. While navigating between the different locations, each vehicle will travel along a particular route following one or more of the mine's roadways or designated throughways. In some cases, a centralized control system is arranged to assign each vehicle to a particular route through the mine.)

9. Casson teaches all of the limitation of claim 1 and further teaches a computer program comprising program code means for performing the steps of claim 1 when the program is run on a computer.  (Casson para 124; implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like.)

10. Casson teaches all of the limitation of claim 1 and further teaches a computer readable medium carrying a computer program comprising program code means for performing the steps of claim 1 when the program product is run on a computer.  (Casson para 124; implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices, or the like.)


12. Casson teaches all of the limitation of claim 11 and further teaches, wherein the transmitter, receiver, and logic unit form part of a machine-to-machine direct communication system in a vehicle.  (Casson para 26; Each vehicle in the mine environment can be equipped with an array of navigation, communication, and data gathering equipment that assist the vehicle's operator. Each vehicle may be equipped with a mobile computing device,)

13. Casson teaches all of the limitation of claim 11 and further teaches, wherein the control unit is further configured to determine an optimal speed of the first vehicle resulting in the lowest fuel consumption for reaching the target location, and if the optimal speed is lower than the current speed, reducing the speed of the first vehicle to the optimal speed.  (Casson para 40; The speed profile may also be optimized to meet other criteria defined by the mine. For example, the optimized speed profile may be further optimized to minimize fuel consumption by the vehicle, Also para 90)

14. Casson teaches all of the limitation of claim 11 and further teaches, wherein the control unit is further configured to, for a third vehicle, determine a third expected time-of arrival at the target location, wherein the third expected time-of arrival is before the first expected time of arrival; determine a second time difference as the difference between the first expected time of arrival and the third expected time of arrival; and if the first time difference is larger than the second time difference for the current speed of the first vehicle, reduce the speed of the first vehicle such that the first time difference is equal to the second time difference when the third vehicle reaches the target location.  It is noted that Casson para 87 and 88 teach a first all of the limitation of claim 14 with regards to first and second vehicle.  Regarding a Third vehicle (Casson Para 95; The movement of vehicle 510 can be determined by analyzing the movement of other vehicles within the mine environment (e.g., using data provided by fleet profiles database 314).) Fleet i.e. third, fourth ….nth vehicle. 
Additionally Casson teaches (Fig1, plurality of min haul trucks 10a-c, 10c being the third) Casson para 87 and 88 [Fig.1 teach a first, second, and third vehicle; Min haul trucks 10a-c].  Regarding a Third vehicle (Casson Para 95; The movement of vehicle 510 can be determined by analyzing the movement of other vehicles within the mine environment (e.g., using data provided by fleet profiles database 314).) Fleet i.e. third, fourth ….nth vehicle.  Also (Carson para 3, At any one time, a large number of vehicles may be working within a particular mine. During operation, each vehicle will move to different locations within the mine to retrieve material, dump material, or to assist in a number of different operations. While navigating between the different locations, each vehicle will travel along a particular route following one or more of the mine's roadways or designated throughways. In some cases, a centralized control system is arranged to assign each vehicle to a particular route through the mine.)

15. Casson teaches all of the limitation of claim 11 and further teaches a vehicle comprising a system according to claim 11.  (Casson para 9; This disclosure is related to systems and methods for providing contention avoidance within a mining environment, and specifically, to a system and method for analyzing movement of mobile equipment within a mining environment to identify and minimize occurrences of contention.)

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rylander US 2016239023 para 16, 20, 22.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664